Me. Justice Aldeey
delivered the opinion of the court.
Simón Bosa appeals from a judgment against him for the sum of $316.83.
It is alleged in the complaint that there is a current account between the parties for merchandise sold and delivered *538by tlie plaintiff to the defendant and tliat a liquidation of it on the date of the complaint shówed a balance in faYor of the plaintiff of the amount sued for, which has not been paid by the defendant in whole or in part notwithstanding demands made upon him for payment.
The only ground of appeal set up by the appellant is that the trial court erred in overruling his demurrer to the Complaint on the ground that it did not state facts sufficient to constitute a cause of action, because in suing for the balance of a liquidated current account it should have been alleged that the said balance had been acknowledged and accepted by the defendant in order to impose upon him the obligation of paying the said account as a liquidated debt or demandable obligation.
The appellant is mistaken. Such an allegation is not necessary for the recovery of the balance of an account shown by its liquidation, although it would be convenient for the plaintiff in case the debtor had actually agreed to the accuracy of the balance upon liquidation of the current account, for then he would not have to prove the different items of the account, but merely that the defendant had acknowledged the correctness and accuracy of the balance in order to obtain judgment. A complaint like the present wherein it is alleged that a liquidation of the account showed the balance claimed by the plaintiff alleges only on this point that the necessary arithmetical operations have been made in the current account to ascertain the balance, that being the liquidation of an account which can be made at any time. Therefore, the complaint in this case is sufficient, because if it is true, as we must consider it here, that-an account current was kept between the parties for merchandise sold and delivered by the plaintiff to the defendant, which upon liquidation, or after the necessary arithmetical operations, by the plaintiff showed a balance in his favor of the sum claimed and it had not been paid in whole or in *539part, there can be no doubt * that the plaintiff may have a judgment for the said balance. It is true that the complaint failed to set out the items of the current account, but this was not necessary under section 124 of the Code of Civil Procedure, which imposes upon the plaintiff the obligation of delivering a copy of the account to the defendant if he demands it, or be precluded from giving evidence thereof. In the case of Giménez v. Alfonso, 29 P. R. R. 300, the complaint was similar to the one in this case and we held it to be sufficient, adding that the doctrine therein laid down should govern the question of the insufficiency of the complaint, because it did not allege that the liquidation had been made with the participation and consent of the defendant and did not specify the several items of the current account.
The case of Pioneer Fuel Co. v. Hager in the Supreme Court of Minnesota, 58 N. W. 828, cited by the appellant in support of the insufficiency of the complaint, is not applicable to the instant case, because the ground for that decision was that the complaint failed to allege that the merchandise had been sold by the plaintiff, an allegation which is made in the complaint under consideration.
The judgment appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Hutchison and Franco Soto concurred.
Mr. Justice Wolf concurred in the judgment.